

Exhibit 10.1


Pfizer Inc. Global Performance Plan


SECTION 1. PURPOSE


The purpose of the Pfizer Inc. Global Performance Plan (the “GPP” or the “Plan”)
is to foster a culture where colleagues are committed to, and focused on, high
performance. The GPP is designed to attract, motivate, and engage a
high-performing, committed workforce that contributes to the achievement of the
Company’s annual financial and strategic and operational goals. The Plan is
restated effective August 1, 2014. Awards under this GPP made to certain
eligible employees who are otherwise eligible for awards under the Company’s
Executive Annual Incentive Plan (“EAIP”) shall be subject to additional terms
and conditions as set forth in the EAIP to ensure such awards are considered
“performance-based” under Section 162(m) of the Internal Revenue Code of 1986,
as amended.




SECTION 2. DEFINITIONS


As used in the Plan, the following terms shall have the meanings set forth
below:


(a)
“Affiliate” shall mean (i) any Person that directly, or through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company or (ii) any entity in which the Company has a significant equity
interest, as determined by the Committee, and (iii) the employees of such entity
or Person are eligible to participate in the Plan, as determined by the
Committee.

(b)
“Award” shall mean any cash incentive award granted pursuant to the provisions
of the Plan.

(c)
“Board” shall mean the Board of Directors of the Company.

(d)
“Cause” shall include, but not be limited to, a termination of employment for
significant breach of Company policy, inadequate work performance due to
intentional or deliberate misconduct or intentional or deliberate failure to
act, destruction of Company property, commission of unlawful acts against or
reflecting on the Company, or similar occurrences. The Committee, or its
designee, the Executive Vice President of Worldwide Human Resources or the
Senior Vice President, Total Rewards, or its or his or her respective
successors, in its or his or her sole and absolute discretion, shall determine
whether a termination of employment is for “Cause.”

(e)
“CEO” shall mean the Chief Executive Officer of the Company.

(f)
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(g)
“Committee” shall mean the Compensation Committee of the Board or such other
persons or committee to whom it has delegated any authority, as may be
appropriate.

(h)
“Company” shall mean Pfizer Inc., a Delaware corporation.

(i)
“EAIP” shall mean the Pfizer Inc Executive Annual Incentive Plan.

(j)
“Eligible Earnings” shall mean:

1)
For Group 1 Countries: a Participant’s month-end base salary paid over the
course of the Performance Period (as well as any lump-sum payment made in lieu
of a merit increase) adjusted for any portion of the year in which the
Participant was not eligible for the Plan.

2)
For Group 2 Countries: a Participant’s base salary as of the immediately
preceding December 31st unless there is a change in status as a full-time or
part-time Employee.




--------------------------------------------------------------------------------



3)
For Participants in the ELTI Program: a Participant’s local base salary midpoint
for each month over the course of the Performance Period adjusted for any
portion of the year in which the Participant was not eligible under the Plan, or
to reflect a change in salary grade.



For Participants located in the United States, “Eligible Earnings” shall not
include the following: incentive payments or other special payments (e.g.,
special recognition awards, discretionary awards, etc.), imputed income for life
insurance and other Company-paid or subsidized benefits and perquisites, income
from long-term incentive awards, reimbursed relocation expenses, relocation
allowances, COLA payments or any allowance related to a global assignment,
reimbursements or payments that are not pay for services (e.g., automobile and
other forms of allowances), separation payments, short-term disability payments
in excess of 90 days of each unrelated disability, payments in excess of the
first 90 days of a continuous approved paid leave, long-term disability
payments, workers’ compensation payments and/or any similar payments that are
generally not deemed base salary.
For Participants outside the United States, Eligible Earnings will be determined
based on the local competitive practices and/or regulatory requirements of the
participant’s location, but are generally limited to regular base salary.
(k)
“ELTI Program” shall mean the Company’s Executive Long-Term Incentive Program.

(l)
“Employee” shall mean any employee of the Company or any Affiliate. For any and
all purposes under this Plan, the term “Employee” shall not include a person
hired as an independent contractor, leased employee, consultant or a person
otherwise designated by the Committee, the Company or an Affiliate at the time
of hire as not eligible to participate in or receive benefits under the Plan or
not on the payroll, even if such ineligible person is subsequently determined to
be a common law employee of the Company or an Affiliate or otherwise an employee
by any governmental or judicial authority. Unless otherwise determined by the
Committee in its sole discretion, for purposes of the Plan, an Employee shall be
considered to have terminated employment or services and to have ceased to be an
Employee if his or her employer ceases to be an Affiliate, even if he or she
continues to be employed by such employer.

(m)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(n)
“Executive Leadership Team” shall mean the team of executives of the Company
reporting directly to the CEO of the Company, and including the CEO.

(o)
“Group 1 and Group 2 Countries” shall mean the countries as set forth in
Appendix A hereto.

(p)
“Incentive Pool” shall mean the fund underlying the Plan from which payment of
Awards are made.

(q)
“Incentive Award Opportunity” shall mean the total potential cash compensation
opportunity underlying an Award for a Performance Period ranging from zero to
two times (0%-200%) a Participant’s Incentive Target Percentage.

(r)
“Incentive Target Percentage” shall mean the targeted level of compensation
underlying an Award granted to a Participant for a Performance Period, expressed
as a percentage of the Participant’s Eligible Earnings (for Participants in the
ELTI Program, the local base salary midpoint earned during the Performance
Period).

(s)
“Incentive Target Amount” shall mean the targeted level of compensation
underlying an Award granted to a Participant for a performance Period, expressed
as a fixed value.

(t)
“Involuntary Termination” shall mean a termination of an Employee’s employment
with the Company or an Affiliate by the Company or Affiliate. For purposes of
this Plan only, an Involuntary Termination shall include “Terminations Due to
Curtailments or Cessations of Operations, Reorganizations, Position


2

--------------------------------------------------------------------------------



Eliminations, or Job Restructurings Due to a Change in Required Competencies or
Qualification for Position” and terminations due to failure to return to work
following the expiration of short-term disability benefits because either the
employee remains physically or mentally unable to return to work or because his
or her position is filled while he or she is on an approved disability leave of
absence.
(u)
“Key Employee” means an Employee treated as a “specified employee” as of his or
her Separation from Service under Code Section 409A(a)(2)(B)(i), i.e., a key
employee (as defined in Code Section 416(i) without regard to paragraph (5)
thereof) of the Company or its Affiliates if the Company’s stock is publicly
traded on an established securities market or otherwise. Key Employees shall be
determined under rules adopted by the Company in accordance with Section 409A.
Notwithstanding the foregoing, the Executive Vice President, Worldwide Human
Resources or the Senior Vice President, Total Rewards, or the successor or the
designee of either, may, under the alternative permissible methods allowable
under Section 409A, adopt an alternative identification and effective date for
purposes of determining which employees are Key Employees.

(v)
“Participant” shall mean an Employee who is selected by the Committee or the
Board from time to time in their sole discretion to receive an Award under the
Plan.

(w)
“Performance Period” shall mean one calendar year during which any performance
goals specified by the Committee with respect to any Awards to be granted under
the Plan are to be measured.

(x)
“Performance-Related Termination” shall mean an involuntary termination of
employment because the Employee does not meet the performance or other essential
requirements of his or her job. The determination of whether an Employee’s
termination is a Performance-Related Termination shall be made by the Executive
Vice President, Worldwide Human Resources, or the Senior Vice President, Total
Rewards, or his or her respective successors or the designee of either, in his
or her sole and absolute discretion.

(y)
“Person” shall mean any individual, corporation, partnership, association,
limited liability company, joint-stock company, trust, unincorporated
organization or government or political subdivision thereof.

(z)
“Retirement” shall mean having attained a minimum age of 55 and a minimum of 10
years of service at the time of a Participant’s separation from the Company,
unless determined otherwise, and which shall also constitute a Separation from
Service for United States Participants, or as determined under local law for all
other Participants.

(aa)
“Section 409A” shall mean Section 409A of the Code and the regulations and other
guidance issued thereunder by the U.S. Treasury or Internal Revenue Service.

(bb)
“Senior Leadership Council” shall mean that group of executives designated by
the Company as members of the Senior Leadership Council.

(cc)
“Separation from Service” means a “separation from service” within the meaning
of Section 409A.

(dd)
"Target Incentive Award” shall mean the targeted level of cash compensation
underlying an Award granted to a Participant for a Performance Period,
calculated in accordance with Section 5 of the Plan.

(ee)
“Termination Due to Curtailments or Cessations of Operations, Reorganizations,
Position Eliminations, or Job Restructurings Due to a Change in Required
Competencies or Qualification for Position” shall mean an involuntary
termination as the direct result of curtailment or cessation of operations,
reorganization or position elimination, or job restructuring due to a change in
required competencies or qualification for the position. The determination of
whether a curtailment or cessation of operations, reorganization or position
elimination, job restructuring or change in competencies or qualifications has
occurred is the sole determination of the Executive Vice President, Worldwide
Human Resources, or


3

--------------------------------------------------------------------------------



the Senior Vice President, Total Rewards, or his or her respective successors or
the designee of either, in his or her sole and absolute discretion.




SECTION 3. ADMINISTRATION


The Plan shall be administered by the Committee. The Committee shall have full
power and authority (i) to establish the rules and regulations relating to the
Plan and the terms and conditions and amounts of any individual Award, (ii) to
interpret the Plan and those rules and regulations, (iii) to select Participants
for the Plan, (iv) to determine each Participant’s Incentive Target Percentage
or Incentive Target Amount, Target Incentive Award and Incentive Award
Opportunity, performance goals and Awards, (v) to make all factual and other
determinations in connection with the Plan, and (vi) to take all other actions
necessary, advisable or appropriate for the proper administration of the Plan,
including the delegation of such authority or power, where appropriate. The
Committee may, in its sole and absolute discretion, and subject to the
provisions of the Plan, from time to time delegate any or all of its authority
to administer the Plan to any other persons or committee as it deems necessary
or appropriate for the proper administration of the Plan, except that no such
delegation shall be made in the case of Awards intended to be qualified under
Section 162(m) of the Code.


All powers of the Committee or its delegate shall be executed in their sole and
absolute discretion, in the best interest of the Company, not as a fiduciary,
and in keeping with the objectives of the Plan and need not be uniform as to
similarly-situated individuals. The decisions of the Committee or its delegate
with respect to the administration of the Plan, including all such rules and
regulations, interpretations, selections, determinations, approvals, decisions,
delegations, amendments, terminations and other actions, shall be final and
binding on the Company and all employees of the Company, including all
Participants and their respective beneficiaries, except as otherwise provided by
law.


Except as may be limited by the application of Section 162(m) of the Code to
Awards granted to Employees eligible to participate in the EAIP in accordance
with Section 4(b) of this Plan, the Committee shall be authorized to make
adjustments in Awards and or the funding of the Incentive Pool in recognition of
unusual or nonrecurring events affecting the Company or its financial statements
including, but not limited to, acquisitions, divestitures or similar
extraordinary events or changes in applicable laws, regulations, court rulings
or accounting principles. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem desirable to carry it into effect. In the event
that the Company shall assume outstanding employee benefit awards or the right
or obligation to make future such awards in connection with the acquisition of
or combination with another corporation or business entity, the Committee may,
in its discretion, make such adjustments in the Awards or the Incentive Pool in
accordance with the Plan as it shall deem appropriate.




SECTION 4. ELIGIBILITY


(a)
Any Employee shall be eligible to be selected as a Participant; however, only
those Employees identified as Participants by the Committee or its designee,
with respect to a Performance Period shall participate in the Plan for such
Performance Period. Any Employee newly hired by the Company after October 1
shall not become eligible to participate in the Plan until the January 1
immediately following his or her hire date, except as waived by the Committee or
their designee in its or their sole and absolute discretion. An Employee may
only participate in one annual cash incentive plan sponsored by the Company or
any Affiliate with respect to a Performance Period. As such, any Employee who is
a participant in a sales


4

--------------------------------------------------------------------------------



incentive program or another cash incentive plan with respect to a Performance
Period is not eligible to participate in the Plan.


(b)
Any Employee that is eligible to receive an award under the EAIP for any
Performance Period shall (i) participate in this Plan with respect to the
determination and funding of the Incentive Pool, and (ii) for the avoidance of
doubt, shall only receive one cash incentive award during a Performance Period
which shall be subject to the additional terms and conditions set forth in the
EAIP plan document and related materials so that such awards remain
“performance-based” compensation in accordance with Section 162(m) of the Code.
To the extent that there are any conflicts between this Plan and the terms of
the EAIP, the EAIP will prevail.





SECTION 5. AWARDS


(a)Under the Plan, the Committee may grant Awards to Participants from time to
time with respect to a Performance Period based upon the achievement of
performance objectives over the Performance Period. Award payments are earned
based upon the following:
1)
The initial funding of the Incentive Pool is equal to the sum of the Target
Incentive Awards for all Participants for the Performance Period.

2)
The final funding of the Incentive Pool is determined by the Committee, in its
discretion, based on the Company’s performance against pre-set annual goals for
the following financial measures (i) revenue, (ii) adjusted diluted earnings per
share (EPS), and (iii) cash flow from operations.

3)
Once the final pool funding is determined, Incentive Pool dollars are allocated
to the business unit, division or function in which a Participant worked during
the Performance Period based on the achievement of pre-set annual goals for the
business unit, division or function, and as determined by the CEO.

4)
A Participant’s actual Award is determined based on his or her Target Incentive
Award, adjusted by the funding factors stated above and further adjusted to
reflect the specific business unit, division or country performance, as well as
the Participant’s performance against objectives for the Performance Period, as
assessed by the Participant’s manager in accordance with procedures, guidelines
and/or metrics established by the Committee, or its designee, from time to time.

5)
A Participant’s Target Incentive Award is calculated as set forth below:

6)
(A) Where a Participant’s Target Incentive Award is based on the Incentive
Target Percentage, the Target Incentive Award is calculated as:


5

--------------------------------------------------------------------------------



i.
Group 1 Countries: the sum of the product of a Participant’s month-end Eligible
Earnings, multiplied by the Incentive Target Percentage for the Participant’s
salary grade in the respective month, for each month the Participant is eligible
to participate in the Plan.

ii.
Group 2 Countries: the product of a Participant’s Eligible Earnings as of the
immediately preceding December 31st, multiplied by the Incentive Target
Percentage in effect on December 31st for the Participant’s salary grade,
pro-rated for the number of months during the calendar year in which he or she
is eligible to participate in the Plan.

iii.
For Participants in the ELTI Program: the product of the local base salary
midpoint for the portion of each month during the Performance Period in which he
or she is eligible to participate in the Plan (adjusted for changes in grades,
Incentive Target Percentages or eligibility, as applicable), multiplied by the
Incentive Target Percentage for the Participant’s salary grade in the respective
month.



(B) Where a Participant’s Target Incentive Award is based on the Incentive
Target Amount, the Target Incentive Award is calculated as 1/12th of the annual
fixed Target Incentive Amount for each month the Participant is eligible to
participate in the Plan.


(b)A Participant’s final Award shall be capped at 200% of the Target Incentive
Award which is the maximum Incentive Award Opportunity.
(c)Notwithstanding the foregoing, any Award may also be subject to such other
terms and conditions as the Committee shall deem advisable or appropriate from
time to time, consistent with the provisions of the Plan as herein set forth,
including but not limited to, the pro-ration or adjustment of Target Incentive
Awards, Incentive Target Percentages and/or Incentive Award Opportunities, and
Incentive Target Amounts, based upon a Participant’s date of hire, re-hire,
change in position and/or salary grade (including a change in position or other
similar change that causes the Participant to no longer be eligible for the
Plan), change in local base salary midpoint, or transfer to a different business
unit or division during a Performance Period. In addition, any Awards granted to
Participants may contain such other provisions as may be necessary to meet the
requirements of the Code and/or related regulations issued thereunder in order
to satisfy or comply with relevant law.




SECTION 6. PAYMENT OF AWARDS


Unless otherwise required by local law or local payroll schedules for
Participants located outside of the United States, Awards will be paid in a lump
sum on or prior to the 15th day of the third month of the year immediately
following the year in which the close of the Performance Period occurs in
accordance with the applicable short-term deferral exception provisions of
Section 409A, or, in accordance with procedures established by the Committee and
the applicable provisions of Section 409A, on a deferred basis pursuant to
Section 9 hereof, if applicable. However, any payment may be delayed or deferred
upon the reasonable anticipation of (i) the loss of the Company's deduction with
respect to such payment by application of Section 162(m) of the Code; or (ii)
the making of the payment would violate Federal securities laws or other
applicable law such as Section 409A.





6

--------------------------------------------------------------------------------



SECTION 7. SPECIAL PAYMENT EVENTS


Notwithstanding anything to the contrary in Section 6 of the Plan, the following
payment terms shall apply to Awards in the following events:


(a)Voluntary Termination - If a Participant voluntarily terminates his or her
employment (not for Retirement) prior to the end of the Performance Period, he
or she is ineligible for an Award or any payment with respect to an Award for
such Performance Period. If a Participant voluntarily terminates his or her
employment after the end of the Performance Period, he or she is eligible for an
Award or any payment with respect to an Award for such Performance Period under
the applicable provisions of this Plan at the Committee’s discretion.


(b)Involuntary Termination - If a Participant’s employment is terminated as the
result of an Involuntary Termination, prior to the end of the Performance
Period, his or her Target Incentive Award will be pro-rated based on actual days
of eligibility, his or her Eligible Earnings and his or her Incentive Target
Percentage or Incentive Target Award during the Performance Period, as well as
the overall funding percentage of the business unit, division or function where
the Participant is working, in the Company’s discretion. The proration factor is
the number of days in the Performance Period up to the termination date divided
by 365 days. If eligible, such pro-rated Target Incentive Award will be the
lesser of the Participant’s (i) pro-rated Target Incentive Award or (ii)
pro-rated Target Incentive Award based on the performance of the Company, the
Participant’s business unit, division or function and the Participant’s
individual performance. Such Award will be paid as soon as administratively
possible following the Involuntary Termination unless the Award is paid under
the EAIP or to a member of the Senior Leadership Council or Executive Leadership
Team in which case it shall be paid as soon as practicable after the Committee’s
certification as to the achievement of the performance criteria for the
Performance Period but not later than March 15th of the year following
termination. Payments to members of the Senior Leadership Council or Executive
Leadership Team will be made in accordance with Section 6. If a Participant is
involuntarily terminated after the end of the Performance Period, he or she is
eligible for an Award or any payment with respect to an Award for such
Performance Period under the applicable provisions of this Plan. If a
Participant’s employment is terminated as the result of an Involuntary
Termination and such Participant is also eligible for Retirement, such Award
will be paid in accordance with this Section 7(b).


(c)Terminations for Cause or Performance-Related Terminations - If a
Participant’s employment is terminated for Cause or constitutes a
Performance-Related Termination, he or she is ineligible for an Award whether
such involuntary termination occurs before or after the Performance Period,
unless otherwise required by local law.


(d)Retirement - If a Participant retires during the Performance Period, he or
she will be eligible for a prorated Target Incentive Award using the calculation
in Section 7(b) above, unless the retirement occurs on or after October 1st of
the Performance Period. Such Award will be paid as soon as administratively
possible following the Retirement unless the Award is paid under the EAIP or to
a member of the Senior Leadership Council or Executive Leadership Team in which
case it shall be paid as soon as practicable after the performance criteria has
been met but not later than March 15th of the year following termination and in
accordance with the applicable funding of the Participant’s business unit or
division. Payments to members of the Senior Leadership Council or Executive
Leadership Team will be made in accordance with Section 6. If a Participant
retires after October 1st of the Performance Period, he or she is eligible for
an prorated Award based on the applicable funding of

7

--------------------------------------------------------------------------------



his or her business unit or division which shall be paid as soon as practicable
after the performance criteria has been met but not later than March 15th of the
year following retirement. If a Participant retires after the end of the
Performance Period, he or she is eligible for an Award or any payment with
respect to an Award for such Performance Period under the applicable provisions
of this Plan for an active Participant.


(e)Short-Term Disability or Leave of Absence - If a Participant is on short-term
disability (STD) or an approved paid leave of absence under the Family & Medical
Leave Act (or other similar law) during a Performance Period and has at least 90
days of Eligible Earnings within the Performance Period, he or she is eligible
for a Target Incentive Award for such Performance Period. Such Award will be
pro-rated to exclude the time the Participant is considered on STD or paid
leave, as determined by the Committee or its designee, and will be based on the
actual days of eligibility for the Plan. A Participant shall be considered
eligible for the Plan during the first 90 days of STD or paid leave. If
eligible, such pro-rated Target Incentive Award will be the lesser of the
Participant’s (i) pro-rated Target Incentive Award or (ii) pro-rated Target
Incentive Award based on the performance of the Company, the Participant’s
business unit, division or function and the Participant’s individual
performance, within the Company’s discretion. Such Award will be paid in
accordance with an Involuntary Termination, if applicable, unless the Award is
paid under the EAIP or to a member of the Senior Leadership Council or Executive
Leadership Team in which case it shall be paid as soon as practicable after the
performance criteria has been met but not later than March 15th of the year
following termination. Payments to members of the Senior Leadership Council or
Executive Leadership Team will be made in accordance with Section 6. If
Participant is not terminated, the Award shall be paid in accordance with
Section 6. If a Participant is on an approved Military leave of absence under
the Company’s Military Leave Policy and is eligible for differential pay, the
calculation of the differential pay shall include the payment of an Award as if
such Participant were actively employed.


(f)Death - If a Participant dies during a Performance Period, in the Committee’s
discretion, the pro-rated Target Incentive Award will be paid to the
Participant’s estate as soon as administratively possible following the
Participant’s death.




SECTION 8. AMENDMENT AND TERMINATION


The Company reserves the right in its sole and absolute discretion to amend or
terminate the Plan, at any time, including after the end of the calendar year
and prior to payment of the Award, with or without notice, by action of the
Executive Leadership Team or the Committee, as applicable. This right includes,
but is not limited to, eligibility for an Award, determination of Incentive Pool
funding, the modification of incentive measures, performance targets and/or
performance results. This right also includes the modification of the terms of
the Plan, as may be necessary or desirable, to comply with applicable laws and
local customs of countries in which the Company operates or has employees. The
Company’s obligation to pay compensation as herein provided is subject to any
applicable orders, rules or regulations of any government agency or office
having authority to regulate the payment of wages, salaries and other forms of
compensation.


The Committee may delegate to another committee or person, as it may appoint,
the authority to take any action consistent with the terms of the Plan, either
before or after an Award has been granted, which such other committee or person
deems necessary or advisable to comply with any government laws or regulatory
requirements of a foreign country, including but not limited to, modifying or
amending the terms and conditions governing any

8

--------------------------------------------------------------------------------



Awards, or establishing any local country plans as sub-plans to this Plan. In
addition, under all circumstances, the Committee or its delegate which for this
purpose includes the Executive Vice President, Worldwide Human Resources and the
Senior Vice President, Total Rewards, may make non-substantive administrative
changes to the Plan as to conform with or take advantage of governmental
requirements, statutes or regulations.


Notwithstanding the foregoing, the Committee or its designee may amend the terms
of any Award heretofore granted, prospectively or retroactively, in order to
cure any potential defects under Section 409A, in a manner deemed appropriate by
the Committee in its sole discretion and absolute discretion, without the
consent of the Participant.




SECTION 9. DEFERRAL OF AWARDS UNDER THE COMPANY’S DEFERRED COMPENSATION PLAN


Except as otherwise provided in this Plan, the Committee may provide upon the
granting of an Award hereunder, that it is eligible to be deferred under, and
pursuant to the terms and conditions of, the Pfizer Inc Deferred Compensation
Plan, as such plan may be amended from time to time. Any such deferral shall be
in accordance with the terms of such plan and in compliance with the applicable
provisions of Section 409A.




SECTION 10. TAX CONSIDERATIONS


(a) For Participants in the United States, Award payments under the Plan will be
treated as taxable income for the year in which the Participant receives the
payment. The Company and its Affiliates shall be authorized to withhold
appropriate amounts from such payments to satisfy all federal, state and local
tax withholding requirements and any other authorized deductions due in respect
of an Award payment hereunder and to take such other action as may be deemed
necessary in the opinion of the Company or Affiliate to satisfy all obligations
for the payment of such taxes.


Notwithstanding anything herein to the contrary, the terms of the Plan are
intended to, and shall be interpreted and applied so as to, comply in all
respects with Section 409A. The Committee may amend the terms of any Award
heretofore granted, prospectively or retroactively, in order to cure any
potential defects under Section 409A, in a manner deemed appropriate by the
Committee in its sole and absolute discretion, without the consent of the
Participant. Nothing in this Section 10 shall be construed as an admission that
any of the compensation and/or benefits payable under this Plan constitutes
“deferred compensation” subject to Section 409A. Furthermore, the Company does
not represent, covenant or guarantee that any particular Award made under the
Plan will be exempt from Section 409A and/or will avoid unfavorable tax
consequences to the Participant (e.g., Section 409A penalties).


(b)For Participants located outside of the United States, local country rules on
taxation and withholding treatment will apply.


(c)Awards made to participants eligible under the EAIP are intended to qualify
as “performance based compensation” under Section 162(m) of the Code so that
they are deductible for United States tax purposes by the Company. Awards made
to participants eligible for the EAIP will be governed by the additional terms
and conditions included in that plan. With respect to all Awards to participants
eligible under the EAIP, to the extent that there are any conflicts between this
Plan and the terms of the EAIP, the EAIP will prevail.



9

--------------------------------------------------------------------------------



SECTION 11. RECOUPMENT


In the event of a significant restatement of the Company’s consolidated
financial statements (other than a restatement resulting from a change in
accounting principles), the Committee will review Awards made under the Plan for
performance for the fiscal periods affected by the restatement. If the Committee
determines that an Award would have been lower (or would not have been made) if
it had been based on the restated results, the Committee may, to the extent
permitted by applicable law, seek recoupment of all or any portion of such Award
as it deems appropriate, in its sole and absolute discretion, after a review of
all relevant facts and circumstances. Any recoupment may be in addition to any
other remedies that may be available to the Company under applicable law.
Nothing contained in this paragraph will limit the Company’s ability to seek
recoupment, in appropriate circumstances and as permitted or required by
applicable law (including Section 10D of the Securities Exchange Act of 1934, as
amended), of any amounts from any Employee, whether or not the Employee is a
senior executive. If a Participant owes any outstanding debt, including but not
limited to loans, vacation and salary and expense advances, to the Company or
any Affiliates, any Award payable to the Participant under this Plan, to the
extent such amount is exempt from Section 409A, shall be reduced by the full
amount of such debt, as permitted by law.




SECTION 12. GENERAL PROVISIONS


(a)Awards under this Plan are considered variable compensation and as such are
not guaranteed.
(b)No Employee shall have the right to be selected to receive an Award under
this Plan or, having been so selected, to be selected to receive a future Award.
Neither the Award nor any benefits arising out of this Plan shall constitute
part of a Participant’s employment or service contract with the Company or any
Affiliate and, accordingly, this Plan and the benefits hereunder may be
terminated at any time in the sole and exclusive discretion of the Company
without giving rise to liability on the part of the Company or any Affiliate for
severance payments.
(c)No Employee shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Employees or Participants
under the Plan.
(d)    Nothing in the Plan or any Award granted under the Plan shall be deemed
to constitute an employment or service contract or confer or be deemed to confer
on any Employee or Participant any right to continue in the employ or service
of, or to continue any other relationship with, the Company or any Affiliate or
limit in any way the right of the Company or any Affiliate to terminate an
Employee’s employment or Participant’s service at any time, with or without
Cause.
(e)    Except as otherwise required by the terms of the Plan, recipients of
Awards under the Plan shall not be required to make any payment or provide
consideration other than the rendering of services.
(f)    If any provision of the Plan is or becomes or is deemed invalid, illegal
or unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, it shall be stricken and the
remainder of the Plan shall remain in full force and effect.
(g)    Awards may be granted and paid to Participants who are foreign nationals
or employed outside the United States, or both, on such terms and conditions
different from those applicable to Awards to Participants employed in the United
States as may, in the judgment of the Committee, be necessary or desirable in
order to recognize differences in local law or tax policy. The Committee also
may impose conditions on the payment of Awards in order to minimize the
Company’s obligation with respect to tax equalization for Employees on
assignments outside their home country.

10

--------------------------------------------------------------------------------



(h)    If approved by the Committee in its sole discretion, an Employee’s
absence or leave because of military or governmental service, disability or
other reason shall not be considered an interruption of employment for any
purpose under the Plan; provided, however, that to the extent an Award under
this Plan is subject to Section 409A, such absence or leave shall be considered
a Separation from Service to the extent provided by Section 409A.




SECTION 13. GOVERNING LAW


The provisions of the Plan shall be construed, regulated and administered
according to the laws of the State of New York without giving effect to
principles of conflicts of law, except to the extent superseded by any
controlling Federal statute.

11

--------------------------------------------------------------------------------



[appendixatoglobalperf_image1.gif]

12

--------------------------------------------------------------------------------



[appendixatoglobalperf_image2.gif]

13